91 F.3d 121
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Michael L. LONG, Plaintiff, Appellant,v.PROGRESSIVE CONSUMERS FEDERAL CREDIT UNION, et al.,Defendants, Appellees.
No. 95-1713.
United States Court of Appeals, First Circuit.
July 31, 1996.

Michael L. Long on brief pro se.
Michael P. Duffy, Harvey Weiner and Peabody & Arnold on brief for appellee IAG Federal Credit Union.
D.Mass.
AFFIRMED.
Before SELYA, CYR and BOUDIN, Circuit Judges.
PER CURIAM.


1
Appellee has informed us that appellant's bankruptcy action was dismissed with prejudice on July 8, 1996;  thus this action is no longer affected by the automatic bankruptcy stay.  Having carefully reviewed the parties' briefs and the relevant record on this appeal, we conclude that no substantial question is presented.  Accordingly, the judgment in favor of IAG Federal Credit Union is summarily affirmed.  See Loc.  R. 27.1.